Case 5:20-cv-01715-DMG-SP Document 13 Filed 11/20/20 Page 1 of 1 Page ID #:103



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10                                  WESTERN DIVISION
11   CARMEN AYALA TRUJILLO, an                     Case No.: ED CV 20-1715 DMG (SPx)
     individual,
12
                  Plaintiff,                       ORDER RE JOINT
13                                                 STIPULATION OF DISMISSAL
           v.                                      [12]
14
     FORD MOTOR COMPANY, a Delaware
15   Corporation,
16                Defendant.
17
           Pursuant to the parties’ Joint Stipulation of Dismissal, and for good cause
18
     shown, the Court hereby ORDERS the above-captioned action dismissed with
19
     prejudice pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii). The parties
20
     shall bear their own attorneys’ fees and costs.
21
     IT IS SO ORDERED.
22
     DATED: November 20, 2020               _________________________________
23
                                            DOLLY M. GEE
24                                          UNITED STATES DISTRICT JUDGE
25
26
27
28
                                             -1-
